Order entered February 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00893-CV

   TEXAS MUTUAL INSURANCE COMPANY & GLORIA WILLIAMS, Appellants

                                               V.

                                  JEFF PALMER, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-07-08017-D

                                           ORDER
       The Court has before it appellee’s February 7, 2012 third motion to extend time to file his

brief. The Court GRANTS the motion and ORDERS appellee to file his brief by March 12,

2013. No further extensions will be granted absent a showing of exceptional circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE